DETAILED ACTION
Claims 1-13 (filed 03/26/2020) have been considered in this action.  Claims 1-13 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0024], [0025], [0026] and [0027] there exists a typographical error in that “serious bus” is utilized, however this should be written as “serial bus” to make clear that the bus is utilizes serial communication, as a “serious bus” is not a well-known term to one of ordinary skill in the art
In paragraph [0034] the reference numeral “51” is missing when referring to the “facility item sensing sensor”



Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In the first limitation “a communication unit including a main body part disposed on an indicator lamp capable of displaying a facility status” is poorly phrased as it does not clearly lay out that the indicator lamp is the structure capable of displaying a facility status, and not the communication unit.  The examiner recommends replacing this language in the claim to state “a communication unit including a main body part disposed on an indicator lamp, wherein the indicator lamp is capable of displaying a facility status” to more .

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication processing part” in claims 1-13 and “management communication part” in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  According to the specification, the “management communication part” and the “communication processing part” are encompassed by a wireless module (22a, 31a) and antenna (22b, 31b).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wireless" in the first and second limitations.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what part of the claimed system “the wireless” is modifying, thus the claim is indefinite.  For the sake of compact prosecution, the examiner shall consider that any part of the system is capable of transmitting information wirelessly. 
Claim 8 also makes reference to “the wireless” without having established antecedence for what “the wireless” is referring to.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "attachable/detachable to/from" in the first and fifth limitations.  This statement is unclear because it is not explicit stated whether the communication unit is attached or detached to the terminal in a sensor unit, the first light sensor sensing terminal, or the facility item sensing sensor terminal and implies that the functionality of attachable/detachable is optional.  The examiner recommends language that more clearly lays out what the capabilities are relating to the attachment or detachment of the terminals, for example “a communication unit terminal capable of being attached and detached to a sensor unit terminal” as this clearly lays out that attachment and detachment states are both possible and does not make either state optional, and makes both states required by the claim.  Based upon the broadest reasonable interpretation, 
Claims 2-13 are dependent upon claim 1, and thus inherit the rejection under 35 U.S.C. 112(b) of claim 1.

Claims 8-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 8 recites the limitation "and displays the same" in the final limitations.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what part of the claimed system “the same” is modifying, thus the claim is indefinite.  For the sake of compact prosecution, the examiner shall “the same” to refer to the information that was integrated from either of the light sensing sensor information or the information received from the mobile communication part.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 states that “wherein the management communication part of the facility status management apparatus integrates information on a light sensing signal sensed by the light sensing sensor received from the communication processing part via the management communication part and information received from the mobile communication part via the management communication part”, however this is contradictory to the provided specification which states “[0059] The facility status management apparatus 3 integrates information on the signal received from the communication unit 2 notifying that the indicator lamp L on the facility M No. 1 is lit in red and information on the signal received from the mobile terminal unit 4 notifying that the facility M No. 1 has a failure. Then, as illustrated in Fig. 8, integrated information TI is displayed on the management information display 33, and the integrated information TI is 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specific feature which lacks enablement by the disclosure is the limitation from claim 8 which states:
the management communication part of the facility status management apparatus integrates information on a light sensing signal sensed by the light sensing sensor received from the communication processing part via the management communication part and information received from the mobile communication part via the management communication part”
Specifically, the specification is not enabling for the idea of “integrates information” as the management communication part in no way is described as a structure capable of performing such functions.  The following analysis describes why an undue experimentation would be necessary for a person having ordinary skill in the art to be enabled of this feature, in accordance with the Wands factors in MPEP section 2164:
Breadth of the Claims: The limitation in question has two primary elements, a management communication part and the ability to integrate information from any of two different sources.  In terms of the management communication part, this is not a well-known structure as this language is interpreted under 35 U.S.C. 112(f) as described above and is considered a wireless module and an antenna, thus the management communication part is encompassed by those structures.  The act of integration can be considered to 
Nature of the invention: The invention relates to a facility management system which includes a communication unit, sensors for connecting to the communication unit, and a facility management apparatus that includes a display and the management communication part.  The invention generally relates to a system for obtaining sensor signals wirelessly for display of information relating to the sensed information. 
State of the Prior Art: The prior art is replete with references that describe sensors and mechanisms for wirelessly connecting the sensors to a management apparatus for displaying of sensor information
Level of ordinary skill in the art: The level of ordinary skill in the art requires education relating to sensors and wireless communication systems.  Sensors and wireless communication systems 
The level of predictability in the art: The use of wireless communication systems and the use of sensors are well-known in the art, and thus offer high levels of predictability.
The amount of direction provided by the inventor: The inventor has claimed the invention of claim 8 using means+function language; the claimed “management communication part” does not illicit to one of ordinary skill in the art what is encompassed by a “management communication part” and thus is considered to encompass the structures defined in the specification, namely a wireless module and an antenna.  However, a person having ordinary skill in the art would recognize that the act of “integrates information” would normally be performed by a processor, cpu, general purpose computer, or specialized computer programmed with instructions to perform the act of integration, or circuitry configured to perform a mathematical integration.  However, no such processor, cpu, computer or circuitry has been described as encompassing the “management communication part” or any other part of the claimed “facility status management apparatus”.  Without any disclosure of a well-known structure for performing the integration of information, it can be 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Because the applicant has failed to include a processor, cpu, computer or circuity that can perform the function of information integration, a great level of experimentation would be required by a person having ordinary skill in the art to modify the “wireless module” and “antenna” described as encompassing the management communication part to perform this function, as this is a functionality not normally performed by wireless modules or antenna.

Based upon the provided disclosure and the above analysis, the function of “integrates information” provided by the “management communication part” in claim 8 is not enabling to one of ordinary skill in the art.  A person having ordinary skill would recognize that this function would normally be performed by a processor or circuitry specifically programmed or arranged to perform information integration.  However, the disclosure lacks any form of a processor, cpu, computer or circuitry when describing the “management communication 
Claims 9-11 and 13 are dependent upon claim 8, and thus inherit the rejection of claim 8 under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “management communication part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Korean patent number KR101108827 (hereinafter KR1) in view of Korean patent number KR101309926 (hereinafter KR2).

In terms of claim 1, KR1 teaches “A facility management system comprising: a communication unit including a main body part disposed on an indicator lamp capable of displaying a facility status” ([page 3 paragraph 2] the present invention is a method for acquiring the operating time data of the manufacturing equipment using the status of the equipment operating status indicators installed in the manufacturing equipment, each color lamp (for “a communication unit terminal attachable/detachable to/from a terminal in a sensor unit” ([page 5 paragraph 1] After installing the sensor 1 (230) and the light sensor 2 (235) on the outer surface of the yellow lamp 220, the light sensor 3 (240) is installed on the outer surface of the green lamp 225 and then the light line 1, 2, 3. The configuration of the present invention is completed by connecting the 230, 235, and 240 equipment installation time and the state acquisition device 205 to each other; wherein connecting is considered the same as attaching) “and a communication processing part capable of being communicably connected with a sensor in the sensor unit and capable of communicating a sensing signal from the sensor over the wireless” (Control unit 305 and [page 8 paragraph 1] The signal input unit 310 is an optical sensor 1 (230), an optical sensor 2 (installed in the color lamps (red “and a facility status management apparatus including a management communication part capable of communicating with the communication processing part over the wireless ...” (Server system 145 [page 7 paragraph 2] According to the present invention, the state of each facility is stored for each process of the lighting, blinking, and blinking combinations of the respective color lamps 215, 220, and 225 in order to display all the operation conditions of the facility; [page 8 paragraph 2] Control “wherein the sensor unit includes a light sensing sensor unit including a light sensing sensor configured to sense light from the indicator lamp and a first light sensing sensor terminal connected with the light sensing sensor” (sensors 230, 235, 240 [page 5 paragraph 1] in the facility operation status indicator 210, the green lamp 225 is turned on when the manufacturing facility 110 is in normal operation, the yellow lamp 220 is turned on during the inspection, and a red lamp when an alarm occurs. 215 is turned on and it is assumed that the color lamps 215, 220, and 225 of all the facility operating state indicators blink when the manufacturing facility 110 is in the stopped state. After installing the sensor 1 (230) and the light sensor 2 (235) on the outer surface of the yellow lamp 220, the light sensor 3 (240) is “and the communication unit terminal is attachable/detachable to/from the first light sensing sensor terminal” ([page 5 paragraph 1] in the facility operation status indicator 210, the green lamp 225 is turned on when the manufacturing facility 110 is in normal operation, the yellow lamp 220 is turned on during the inspection, and a red lamp when an alarm occurs. 215 is turned on and it is assumed that the color lamps 215, 220, and 225 of all the facility operating state indicators blink when the manufacturing facility 110 is in the stopped state. After installing the sensor 1 (230) and the light sensor 2 (235) on the outer surface of the yellow lamp 220, the light sensor 3 (240) is installed on the outer surface of the green lamp 225 and then the light line 1, 2, 3 The configuration of the present invention is completed by connecting the 230, 235, and 240 equipment installation time and the state acquisition device 205 to each other).
KR1 fails to teach “and a facility status management apparatus including... and a management information display displaying information on a sensing signal from the sensor communicating via the management communication part; the sensor unit also includes a facility item sensing sensor unit including a facility item sensing sensor configured to sense items relating to the facility and a facility item sensing sensor terminal connected with the facility item sensing sensor; and the communication unit terminal is... attachable/detachable to/from the facility item sensing sensor terminal”.
KR2 teaches “and a facility status management apparatus including... and a management information display displaying information on a sensing signal from the sensor communicating via the management communication part” ([KR101309926 page 2 paragraph 4] A communication unit which receives the measured value from the control unit and transmits the measured value to an external terminal or a server computer; [page 3 paragraph 1] And receiving an error signal from the error determining unit to generate an error in the display unit or the external terminal or the server computer, and sending an alarm message for an error to a pre-registered contact) “the sensor unit also includes a facility item sensing sensor unit including a facility item sensing sensor configured to sense items relating to the facility and a facility item sensing sensor terminal connected with the facility item sensing sensor” ([page 4 paragraph 5] The sensor connection terminal 112 is provided in the main body 111, and the sensor installed in the sensing object is connected, it may be made “and the communication unit terminal is... attachable/detachable to/from the facility item sensing sensor terminal” ([page 4 paragraph 5] The sensor connection terminal 112 is provided in the main body 111, and the sensor installed in the sensing object is connected, it may be made of a single, or may be made of a plurality as in this embodiment. Here, the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the control device that allows wireless communication of optical information from an indicator lamp at an industrial facility as taught by KR1 with the use of a display attached to the facility status management apparatus because this would have the added benefit of being able to display the received information about the indicator lamp at another location, thus giving an operator better information on the facility, such as at an external terminal of a server.  This is made further obvious because both KR1 and KR2 send information to a computer server, thus the inclusion of a display at the computer server is an obvious addition to KR1 for allowing display of information to the server.  It would have been obvious to combine the facility item sensing sensor unit of KR2 which senses other information other than optical information from an indicator lamp, such as temperature, voltage, current, etc. because this would allow additional information beyond optical data to be wirelessly transmitted, and to allow monitoring of additional devices in a facility beyond just an indicator lamp, which can be connected/attached through a terminal.  By combining these elements, it 

In regards to Claim 6, KR1 and KR2 teach the facility management system as incorporated by claim 1 above.  KR1 further teaches “The facility management system according to claim 1, wherein the communication unit comprises a plurality of the communication unit terminals capable of establishing a communication connection between a plurality of the light sensing sensors and the facility item sensing sensor” (Fig. 2 shows three separate connections for each of three light sensors page 5 paragraph 1] After installing the sensor 1 (230) and the light sensor 2 (235) on the outer surface of the yellow lamp 220, the light sensor 3 (240) is installed on the outer surface of the green lamp 225 and then the light line 1, 2, 3 The configuration of the present invention is completed by connecting the 230, 235, and 240 equipment installation time and the state acquisition device 205 to each other).  KR2 teaches the connection of facility item 

In regards to Claim 12, KR1 and KR2 teach the facility management system as incorporated by claim 1 above.  KR1 further teaches “The facility management system according to claim 1 wherein the facility status management apparatus obtains an actual performance of the facility based on the information on the signal received from the communication unit via the management communication part and relating to the light sensing sensor displays the obtained actual performance and a plan corresponding to the facility stored in advance on the management information display” ([page 7 paragraph 3] According to the present invention, the state of each facility is stored for each process of the lighting, blinking, and blinking combinations of the respective color lamps 215, 220, and 225 in order to display all the operation conditions of the facility. A recording medium 246 is further provided. In addition, the recording medium 246 may be preset and stored in the memory unit 320 of the facility .

Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KR1 and KR2 as applied to claim1 above, and further in view of Harnett (US 20100201542, hereinafter Harnett).

In regards to Claim 2, KR1 and KR2 teach the facility management system as incorporated by claim 1 above.
KR2 further teaches “The facility management system according to claim 1, wherein the facility item sensing sensor transmits a sensed facility item sensing signal indicating on and off to the communication processing part via the communication unit terminal connectable with the facility item sensing sensor terminal...” ([page 4 paragraph 5] The sensor connection terminal 112 is provided in the main body 111, and the sensor installed in the sensing object is connected, it may be made of a single, or may be made of a plurality as in this embodiment. Here, the sensor may be used in a variety of sensing means to monitor the temperature, current, voltage, light, humidity, contacts and the like in real time. For example, the sensor connection terminal 112 may be connected to a temperature sensor such as a thermistor to allow temperature measurement on a heating part, or may be connected to a current sensor to monitor a current change value to monitor a circulating motor, a power supply, or a system. It is 
KR1 and KR2 fail to teach “connectable with the facility item sensing sensor terminal by a serial bus”.
Harnett teaches “connectable with the facility item sensing sensor terminal” (Fig. 1 shows multiple detectors/sensors connected to the same data wire in a serial manner; [0018] the remote sensor assembly further includes a power bus having a power line and a ground line in parallel with the one-wire serial bus. Each of the plurality of remote sensor modules is interchangeably connected to the one-wire serial bus and the power bus at respective spaced sensor attachment points.
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the 

In regards to Claim 3, KR1 and KR2 teach the facility management system as incorporated by claim 1 above.
KR2 further teaches “The facility management system according to claim 1, wherein the facility item sensing sensor transmits a sensed facility item sensing signal indicating other than on and off to the communication processing part via the communication unit terminal connectable with the facility item sensing sensor terminal...” ([page 4 paragraph 5] The sensor connection terminal 
KR1 and KR2 fail to teach “connectable with the facility item sensing sensor terminal by a serial bus”.
“connectable with the facility item sensing sensor terminal” (Fig. 1 shows multiple detectors/sensors connected to the same data wire in a serial manner; [0018] the remote sensor assembly further includes a power bus having a power line and a ground line in parallel with the one-wire serial bus. Each of the plurality of remote sensor modules is interchangeably connected to the one-wire serial bus and the power bus at respective spaced sensor attachment points.
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the connector in the facility item sensing sensor taught by KR2 with the use of a serial bus for connecting sensors to transmit the data wirelessly as taught by Harnett because by using a serial connection bus it allows all sensors to utilize the same communication wire for connecting sensors having their information sent wirelessly, thus saving on wiring because a separate wire for each sensor would no longer need to be run to the communication unit, only to the next sensor in the chain, thus providing cost savings.  By combining these elements, it can be considered taking the known facility item sensing sensor connection for facility sensors that sense on and off conditions as taught by KR2, and replace the sensor 

In regards to Claim 4, KR1 and KR2 teach the facility management system as incorporated by claim 1 above.
KR2 further teaches “The facility management system according to claim 1, wherein the facility item sensing sensor unit comprises: a power supply unit supplying a drive current supplied from a power source of the facility to the facility item sensing sensor and the communication processing part” ([page 7 paragraph 2] Sensor remote management system 100 according to an embodiment of the present invention is supplied with the power required for operation through the power cable connected to the power terminal 123, the main body 111 to maintain the operation when the power supply is interrupted Power may be supplied from the emergency power unit 124 such as an installed battery).
KR1 and KR2 fail to teach “a power supply unit supplying a drive current supplied from a power source of the facility to the facility item sensing sensor; and a serial converter converting the facility item sensing signal of the facility item sensing sensor to allow serial communication”.
““a power supply unit supplying a drive current supplied from a power source of the facility to the facility item sensing sensor” ([0018] the remote sensor assembly further includes a power bus having a power line and a ground line in parallel with the one-wire serial bus. Each of the plurality of remote sensor modules is interchangeably connected to the one-wire serial bus and the power bus at respective spaced sensor attachment points; [0034] The power supplies 22a, 22b, 22c supply power to the remote wireless nodes 16a, 16b, 16c and to the remote sensors 18a-18i via the remote wireless nodes 16a, 16b, 16c. Respective power lines 24a, 24b, 24c and ground lines 26a, 26b, 26c form power buses from the remote wireless nodes 16a, 16b, 16c to the remote sensor modules 18a-18i) “and a serial converter converting the facility item sensing signal of the facility item sensing sensor to allow serial communication” ([0035] The remote sensor modules 18a-18i have respective analog-to-digital (A/D) converters 28a-28i that convert analog signals from detectors 30a-30i into digital data for the remote wireless nodes 16a, 16b, 16c... the A/D converters 28a-28i convert the analog signals to one-wire digital signals for communicating over one-wire serial buses).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the facility 

In regards to Claim 5, KR1 and KR2 teach the facility management system as incorporated by claim 1 above.
“The facility management system according to claim 1, wherein the communication unit comprises the communication unit terminal capable of establishing a communication connection between the light sensing sensor and the facility item sensing sensor in an alternative way”.
Harnett teaches “The facility management system according to claim 1, wherein the communication unit comprises the communication unit terminal capable of establishing a communication connection between the light sensing sensor and the facility item sensing sensor in an alternative way” ([0024] the data bus is a one-wire serial bus. Additionally, a power line and a ground line form a power bus parallel to the one-wire serial bus. Each of the plurality of wired sensors is interchangeably connected to the one-wire serial bus and the power bus at respective spaced sensor attachment points).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the facility management system of KR1 and KR2 that provide means for wirelessly communicating sensor information from light sensors on an indicator lamp and other facility sensors, with the ability to connect sensors in an alternative way as taught by Harnett because by having an interchangeable connection with any sensors connected to the wireless node, it offers the benefit of being able to map 

In regards to Claim 7, KR1 and KR2 teach the facility management system as incorporated by claim 1 above.
KR1 and KR2 fail to teach “The facility management system according to claim 1, wherein the communication unit transmits a sensor connection status confirmation signal via the communication processing part and, if no signal is returned, determines that the light sensing sensor and the facility item sensing sensor are not connected; and if a light sensing sensor connection signal is returned, determines that the light sensing sensor is connected; and if a facility item sensing sensor connection signal is returned, determines that the facility item sensing sensor is connected”.
“wherein the communication unit transmits a sensor connection status confirmation signal via the communication processing part and, if no signal is returned, determines that the light sensing sensor and the facility item sensing sensor are not connected” ([0018] In accordance with still further exemplary embodiments, the remote sensor assembly further includes a power bus having a power line and a ground line in parallel with the one-wire serial bus. Each of the plurality of remote sensor modules is interchangeably connected to the one-wire serial bus and the power bus at respective spaced sensor attachment points. An inductor may be included in the power line between each of the sensor attachment points, and a powered oscillator base circuit may be in contact with the power line near a remote wireless node end of the power bus. Each of the plurality of remote sensor modules may have a capacitor between the power line and a switch. The remote wireless node may then sequentially detect a resonant frequency resulting from switching each respective capacitor to ground, and determine a physical sequence of the plurality of remote sensor modules along the one-wire serial bus using the resonant frequencies; [0021] In accordance with another exemplary embodiment, the method still further includes periodically determining if any new wired sensors have been added to the plurality of wired sensors connected to the data “and if a light sensing sensor connection signal is returned, determines that the light sensing sensor is connected; and if a facility item sensing sensor connection signal is returned, determines that the facility item sensing sensor is connected” ([0043] the remote wireless node 16 first determines which remote sensor modules (e.g., remote sensor modules 18a-18i (FIG. 1)) are in wired communication with the remote wireless node 16 via a data bus (e.g., data buses 20a, 20b, 20c (FIG. 1)). This is accomplished either by polling a list of possible remote sensor modules 18a-18i (FIG. 1) by serial numbers stored in the memory of the microcontroller 84, or by using a "Search ROM" function which can efficiently discover the addresses of any attached A/D converters 28a-28i. Preferably, the remote sensor modules 18a-18i are interchangeably connected to the data bus (e.g., data buses 20a, 20b, 20c (FIG. 1)).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the facility management system of KR1 and KR2 with the ability to determine when sensors .  

Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KR1 and KR2 as applied to claim 1 above, and further in view of Billi et al. (US 20140358256, hereinafter Billi).

In regards to Claim 8, KR1 and KR2 teach the facility management system as incorporated by claim 1 above.
KR2 teaches “The facility management system according to claim 1, further comprising: a mobile terminal unit including: a mobile communication part capable of communicating with the communication processing part of the communication unit and the management communication part of the facility status management apparatus over the wireless” ([page 2 paragraph 4] A communication unit which receives the measured value from the control unit and “and a mobile information display displaying information to be communicated via the mobile communication part” ([page 5 paragraph 1] The external terminal is an information processing device capable of communication, and may include a mobile phone, a tablet PC, a computer, a notebook, and the like...The alarm message transmission unit 119 receives the signal of the error determination unit 118 to generate an error in the display unit 114 or the external terminal or the server computer 10).  KR1 discloses “wherein the management communication part of the facility status management apparatus integrates information on a light sensing signal sensed by the light sensing sensor received from the communication processing part via the management communication part” (page 5 paragraph 1] When the manufacturing facility 110 starts normal operation, the green lamp 225 of the facility operation state indicator 210 is turned on, and the optical sensor 3 240 installed on the outer surface of the green lamp 225 is the green lamp. The equipment uptime and the state of the equipment uptime and the state acquiring apparatus 205, and the equipment uptime and the signal from the optical sensor 3 240 to which the manufacturing equipment 110 has started the normal operation. From this point of time, the state acquisition device 205 counts the equipment operation time and stores it in the memory 320 (acquiring and managing the actual operation time of the manufacturing equipment). Transmit to 145. If all the equipment operation status indicators 210 are blinking, no signal is input to the optical sensors 1, 2, and 3 (230, 235, and 240), and the equipment operation time and state acquisition device 205 is Recognizing that the manufacturing facility 110 has stopped operation, stop counting and storage of the operating time of the manufacturing facility and count the stop time again and store it in the memory unit 320 (the manufacturing facility acquires and manages the stop time). The downtime of the counted manufacturing facility 110 is transmitted to the host computer and 
KR1 and KR2 fail to teach “wherein the management communication part of the facility status management apparatus integrates information on a light sensing signal sensed by the light sensing sensor received from the communication processing part via the management communication part and information received from the mobile communication part via the management communication part; and displays the same on the management information display as integrated information”.
Billi teaches “and a mobile information display displaying information to be communicated via the mobile communication part” ([0037] Examples of mobile device 171 includes wireless communication devices such as a telephone, cellular phone, mobile phone, smartphone, Personal Digital Assistant (PDA), eReader, tablet, mobile Internet appliance, or some other mobile device--including combinations thereof; [0036] Content conversion node 140 analyzes components of an initial HMI to identify the components suitable for display on mobile device 171) “wherein the management communication part of the facility status management apparatus integrates information on a light sensing signal sensed by the light sensing sensor received from the communication processing part via the management communication part and information received from the mobile communication part via the management communication part” ([0043] Content conversion node 140 converts (204) graphical workstation HMIs into mobile HMIs. The conversion process is described in further detail in FIG. 3. However, in some examples, the conversion process can include analyzing a plurality of components of an initial HMI, such as one of the graphical HMIs, to identify ones of the components suitable for display on a mobile device, and then generating a mobile HMI based on at least the ones of the components. The components can include graphical elements for representing the various information, processes, machine systems, and the like, found in the graphical HMI; [0044]The status and control information can be received from user devices, such as mobile device 171, or from industrial automation interface 150. Mobile content server 130 can integrate the status and control information into tabular mobile HMIs indicating real-time industrial automation equipment status, machine system status, process status, control information, control information alerts, stoppage information, errors, damage information, alarms, notifications, or other equipment status and information. “and displays the same on the management information display as integrated information” ([0052] FIG. 4 illustrates an example of a graphical HMI 401 converted to a mobile HMI 402. Machine system status data is provided in a text format suitable for viewing on a mobile device. Mobile HMI 402 provides real-time machine system status data in tabular or textual format to mobile users. Graphical HMI 401 includes three tanks (1-3) with valves connecting the tanks to supply tank. Each tank (1-3) has a graphical indication of the level. Tank 1: 80%, tank: 2 30%, and tank 3: 50%. Graphical HMI 401 also shows graphical indication of the status of the attached valves. Tank 1: closed, tank 2: open, and tank 3: open. Mobile HMI 402 shows the tank levels and valves statuses in textual format; wherein graphical HMI 401 is displayed at workstation, while mobile HMI is displayed on mobile, and because they are receiving the same machine information and control information, the same information is displayed).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the facility management system of KR1 and KR2 that includes a mobile device for displaying information from a light sensor and which includes a local display on a management communication part that communicates with the mobile device, 

In regards to Claim 9, KR1, KR2 and Billi teach the facility management system as incorporated by claim 8. Billi further teaches “The facility management system according to claim 8, wherein the facility status management apparatus transmits the integrated information from the management communication part to the mobile communication part and displays the integrated information on the mobile information display” ([0052] FIG. 4 illustrates an example of a graphical HMI 401 converted to a mobile HMI 402. Machine system status data is provided in a text format suitable for viewing on a mobile device. Mobile HMI 402 provides real-time machine system status data in tabular or textual format to mobile users. Graphical HMI 401 includes three tanks (1-3) with valves connecting the tanks to supply tank. Each tank (1-3) has a graphical indication of the level. Tank 1: 80%, tank: 2 30%, and tank 3: 50%. Graphical HMI 401 also shows graphical indication of the status of the attached valves. Tank 1: closed, tank 2: open, and tank 3: open. Mobile HMI 402 shows the tank levels and valves statuses in textual format; [0064] FIG. 14 illustrates an example of the control information screen for the mobile HMI, although the mobile HMI may use alternative operations and configurations. The "control information" screen allows the user to send control information to the machine system. For example, the user can 

In regards to Claim 10, KR1, KR2 and Billi teach the facility management system as incorporated by claim 8. Billi further teaches “The facility management system according to claim 8, wherein the mobile communication part transmits information on a signal indicating an actual facility status” ([0062] FIG. 12 

In regards to Claim 11, KR1, KR2 and Billi teach the facility management system as incorporated by claim 8. KR1 further teaches “The facility management system according to claim 8, wherein the facility status management apparatus obtains an actual performance of facility based on the information on the signal received from the communication unit via the management communication part and relating to the light sensing sensor to display the obtained actual performance and a plan corresponding to the facility stored in advance on the management information display” ([page 7 paragraph 3] According to the present invention, the state of each facility is stored for each process of the lighting, blinking, and blinking combinations of the respective color lamps 215, 220, and 225 in order to display all the operation conditions of the facility. A recording medium 246 is further provided. In addition, the recording medium 246 may be preset and stored in the memory unit 320 of the facility operation time and state acquisition device 205 or may be provided in the host computer or server system 145. According to the equipment and manufacturing process, the operator knows the state of the equipment for the lighting, blinking, and blinking combinations of the color lamps 215, 220, and 225 of the equipment operation status indicator 210...Acquires only the lighting, flashing, and blinking states of the light source and transmits them to the host computer and the server system 145 through the communication unit 315, and the respective colors of the operation state of the facility from the facility operation time and the state acquisition device 205. The host computer and server system 145, which receives “transmits the actual performance of the facility and the plan corresponding to the facility from the management communication part to the mobile communication part and displays the actual performance of the facility and the plan corresponding to the facility on the mobile information display” ([page 5 paragraph 1] The external terminal is an information processing device capable of communication, and may include a mobile phone, a tablet PC, a computer, a notebook, and the like...The alarm message transmission unit 119 receives the signal of the error determination unit 118 to generate an error in the display unit 114 or the external terminal or the server computer 10; [page 2 paragraph 4] A display unit provided on an outer surface of the main body to display the measured value to the outside under the control of the controller).  Billi teaches ([0043] in some examples, the conversion process can include analyzing a plurality of components of an initial HMI, such as one of the graphical HMIs, to identify ones of the components suitable for display on a mobile device, and then generating a mobile HMI based on at least the ones of the components. The components can include graphical elements for representing the various 

In regards to Claim 13, KR1, KR2 and Billi teach the facility management system as incorporated by claim 11. KR1 further teaches “The facility management system according to claim 11, wherein the facility status management apparatus displays at least one of a production quantity, an operating time, and an operating rate as the actual performance of the facility on the management information display” ([page 5 paragraph 1] In addition, in the facility operation status indicator 210, the green lamp 225 is turned on when the manufacturing facility 110 is in normal operation, the yellow lamp 220 is turned on during the inspection, and a red lamp when an alarm occurs. 215 is turned on and it is assumed that the color lamps 215, 220, and 225 of all the facility operating state indicators blink when the manufacturing facility 110 is in the stopped state. After installing the sensor 1 (230) and the light sensor 2 (235) on the outer surface of the yellow lamp 220, the light sensor 3 (240) is installed on the outer surface of the green lamp 225 and then the light line 1, 2, 3 The configuration of the present invention is completed by connecting the 230, 235, and 240 equipment installation time and the state acquisition device 205 to each 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 



/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116